Citation Nr: 0608776	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  02-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for diabetes mellitus prior to August 23, 1990.

2.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus from August 23, 1990.  

3.  Entitlement to an initial compensable disability 
evaluation for diabetic retinopathy.  

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses for hospitalization and/or 
medical treatment incurred from May 12, 2005, through May 13, 
2005, at Good Samaritan Hospital, Kearney, Nebraska; from 
August 26, 2005, through August 27, 2005, at Platte Valley 
Medical Group, Kearney, Nebraska; and on August 26, 2005, 
from Kearney Clinic, Kearney, Nebraska, is addressed in a 
separate remand decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from August 
1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  

When this matter was last before the Board in September 2003, 
the case was remanded to the RO for the development of the 
issues of entitlement to a disability rating in excess of 10 
percent for diabetes mellitus prior to January 15, 1991; 
entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling; and entitlement 
to an initial compensable disability evaluation for diabetic 
retinopathy.  

Following the completion of the requested development, the RO 
issued a rating decision and a supplemental statement of the 
case in April 2005 that, in essence, assigned an earlier 
effective date of August 23, 1990, for the grant of the 20 
percent disability rating for diabetes mellitus, and 
continued the denials of the other issues on appeal.  
Consequently, the issues now considered to be before the 
Board on appeal are set out as styled above.  

In March 2003, the veteran testified at a travel Board 
hearing at the RO before a Veterans Law Judge who is no 
longer employed by the Board.  A complete transcript of that 
hearing is of record.  In December 2005, the Board directed a 
letter to the veteran to provide him with an opportunity for 
another Board hearing before a Veterans Law Judge who would 
participate in the decision on appeal.  The letter indicated 
that if the veteran did not respond within 30 days from the 
date of the letter, the Board would assume that the veteran 
did not want an additional hearing.  The veteran did not 
respond to the foregoing letter.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  Prior to August 23, 1990, the veteran's diabetes mellitus 
was manifested by the requirement of a restricted diabetic 
diet only.  The need for insulin or the regulation of 
activities was not shown.  

3.  From August 23, 1990, the veteran's diabetes mellitus was 
manifested by the requirement of insulin and a restricted 
diabetic diet only.  The need for the regulation or 
restriction of activities has not been shown.  

4.  The veteran's diabetic retinopathy does not result in 
aphakia or visual acuity worse than 20/25, in each eye.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for diabetes mellitus, type II, prior to 
August 23, 1990, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.119, Diagnostic Code 7913 (1995).

2.  The criteria for a disability evaluation in excess of 20 
percent for diabetes mellitus, type II, from August 23, 1990, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.119, Diagnostic Code 7913 
(1995) and (2005).

3.  The criteria for an initial compensable disability rating 
for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.84a and 
Codes 6027, 6028, 6078, 6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2005).

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit (CAFC) 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2005).  In this case, the 
veteran has clearly identified the benefit sought and the 
basis for the claim.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  Following the appellant's 
claim, the RO sent the appellant a February 2002 letter 
informing him of action the RO had taken, including efforts 
to obtain the service medical records, and informed him that 
he could submit evidence in his possession in support of his 
claims.  Upon the appellant's disagreement with the initial 
ratings assigned, the RO sent him a February 2002 statement 
of the case that informed him of the criteria for proving his 
claim and the evidence considered in evaluating the claim.  
In an April 1999 letter, the RO asked the appellant to 
provide information as to private medical treatment and told 
of action VA could take to assist in obtaining any medical 
evidence.  

In the August 2002 supplemental statement of the case, the 
September 2003 Board remand, and April 2005 supplemental 
statement of the case, the RO and the Board informed the 
appellant of the evidence considered, the legal criteria for 
evaluating the claims, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claims.  In a letter dated in February 2004, the RO informed 
the appellant of the VCAA and its effect upon his claims, and 
requested specific information pertaining to the development 
of the claims, informing the veteran of the relative 
responsibilities of the veteran and the VA in obtaining 
evidence in support of the claims.  In the foregoing rating 
decision, statement of the case, and supplemental statements 
of the case, the RO informed the appellant of the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claims.  In those 
statements, the RO also set out the regulatory provisions of 
the VCAA.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2005).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2005).  The RO has obtained the 
service medical records, VA treatment records, and private 
treatment records identified by the veteran.  The appellant 
has not identified any other sources of treatment.  Moreover, 
the veteran did not respond to the February 2004 VCAA letter 
from the RO requesting additional sources of evidence or the 
April 2005 supplemental statement of the case.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claims for the benefits sought.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The RO afforded the appellant VA examinations in May 
2001, March 2002, and February 2005.

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

Additionally, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The CAFC made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the above described letters from 
the RO.  These letter did not indicate that the veteran was 
limited to 30 days to respond.  Instead, it indicated that 
the veteran should respond within 60 days, but that he had 
one year to respond.  It is most significant to note, 
however, that over one year has transpired since the February 
2004 VCAA letter, and that further development was initiated 
following the end of the 60 day period.  It is also 
significant to note that there has been no indication of the 
existence of additional outstanding pertinent evidence, and 
the veteran has not indicated otherwise.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At this juncture, it is noted that there is a United States 
Court of Appeals for Veterans Claims (Court or CAVC) decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II) (withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) that must be addressed.  

Pelegrini II held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

Prior to the initial rating action the AOJ provided notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Additional notice 
was provided following the initial rating action.  

It is highly possible that adequate VCAA notice in this case 
was not provided to the appellant prior to the initial AOJ 
adjudication denying the claims, and that the timing of the 
notice does not comply with the express requirements of the 
law as found by the CAVC in Pelegrini II.  

In Pelegrini II, however, the CAVC pointed out that it was 
not holding that in a case in which pre-AOJ-adjudication 
notice was not provided the case must be returned to the AOJ 
for the adjudication to start all over again as though no AOJ 
action had ever occurred.  No nullification or voiding 
requirement, either explicit or implicit, was found.  The 
CAVC recognized that where pre-initial-AOJ adjudication 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
II, 18 Vet. App. at 120. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While adequate notice provided to the appellant may not have 
been given prior to the first AOJ adjudication, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Finally, in the Pelegrini decision, the CAVC also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the June 2004 letter that was provided 
to the veteran did not contain the exact wording of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased evaluations, but he was 
not provided with notice of the type of evidence necessary to 
establish effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for higher 
evaluations, any questions as to the appropriate effective 
dates to be assigned are rendered moot.  

Lastly, it is noted that additional private medical treatment 
records were received by the Board subsequent to the 
promulgation of the April 2005 supplemental statement of the 
case.  Normally, the issuance of another supplemental 
statement of the case is required upon the receipt of 
additional relevant evidence in any matter.  In this 
instance, however, the medical evidence that was received 
subsequent to April 2005, was provided by the veteran in 
order to advance an unrelated claim for the reimbursement of 
unauthorized medical treatment of a disability unrelated to 
diabetes mellitus or diabetic retinopathy.  While the newly 
submitted medical evidence did describe the treatment of the 
disabilities at issue, the treatment that was described is 
totally consistent with the treatment regimen previously 
considered by the RO.  Consequently, consideration of the 
additional evidence and issuance of a supplemental statement 
of the case is not required.  38 C.F.R. § 20.1304 (2005).  
The Board sees no prejudice to the veteran in adjudicating 
the veteran's appeal at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issues before the 
Board, the appeal does stem from the veteran's disagreement 
with evaluations assigned as a result of original grants of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Diabetes Mellitus

As indicated, in a December 2001 rating decision, service 
connection was established for diabetes mellitus, type II, 
with the assignment of a 10 percent disability evaluation, 
effective from April 17, 1987, and a 20 percent disability 
evaluation, effective from January 15, 1991.  In an April 
2005 rating decision, the effective date for the assignment 
of the 20 percent disability rating was changed to the 
earlier date of August 23, 1990.  

The record reflects that there has been a change in the 
rating criteria for diabetes mellitus (38 C.F.R. Part 4, 
Diagnostic Code 7913).  Prior to June 6, 1996, mild diabetes 
mellitus that was controlled by a restricted diet, without 
insulin, with no impairment of health or vigor and without 
limitation of activity warranted a 10 percent rating.  A 20 
percent evaluation was warranted for moderate diabetes 
mellitus with moderate insulin or oral hypoglycemic agent 
dosage and restricted (maintenance) diet; without impairment 
of health or vigor or limitation of activity.  Moderately 
severe diabetes mellitus requiring large insulin dosage, 
restricted diet, and careful regulation of activities such as 
avoidance of strenuous occupational and recreational 
activities warranted a 40 percent evaluation (emphasis 
added).  A 60 percent evaluation was warranted for severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warranted a 100 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

The new criteria indicate that a 20 percent evaluation is 
assigned for diabetes mellitus which requires insulin and a 
restricted diet, or where oral hypoglycemic agents and a 
restricted diet are required.  The next higher evaluation of 
40 percent is not warranted unless this condition requires 
insulin, a restricted diet, and regulation of activities 
(emphasis added).  A 60 percent evaluation is assigned where 
this condition requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice monthly visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to June 6, 1996, VA cannot apply the revised 
regulations.

The Board has considered all of the evidence of record in the 
veteran's claims file, including the sworn testimony of the 
veteran given during the March 2003 travel Board hearing.  
The evidence of record includes treatment records from the 
Grand Island VA Outpatient Clinic, and the Lincoln VA Medical 
Center (VAMC), dated from 1987 to 2002.  These documents 
describe the treatment that the veteran has received for 
diabetes mellitus and other disabilities.  These records show 
that the veteran was counseled throughout this time period as 
to the benefits of a healthy diet, particularly with respect 
to weight reduction, and the reduction of sugar ingestion.  
They also show that the veteran began receiving oral insulin 
medication for the treatment of his diabetes on September 23, 
1990, and has continued to receive insulin, more recently by 
inoculation, since that time.  These documents provide no 
indication that any restriction or regulation of activities 
has ever been imposed upon the veteran.

The veteran underwent VA examinations for the evaluation of 
his service-connected diabetes mellitus in March 2002 and 
February 2005.  Both of these examinations were conducted for 
the purpose of determining the manifestations of, and the 
treatment required for the control of, the veteran's 
diabetes.  Following the March 2002 VA examination, the 
diagnosis was insulin-dependent diabetes mellitus.  The 
examining physician opined that he did not believe that the 
veteran's activities are restricted because of his diabetes.  
It is noted, however, that the physician who conducted the 
March 2002 examination did not have the benefit of a review 
of the veteran's claims folder in making the foregoing 
assessment.  

The physician who conducted the February 2005 VA examination, 
however, did review the veteran's claims folder as well as 
the veteran's medical chart from 1987 until the date of the 
examination.  The examiner also was provided and reviewed the 
old and new rating criteria used by VA in the evaluation of 
diabetes mellitus.  Moreover, this examination was conducted 
for the specific purpose of providing an endocrinology review 
of the veteran's diabetes history, specifically to assess its 
fluctuations and severity from April 1987 to the date of the 
examination.  It is deemed highly probative of the issue at 
hand.  

The report of the February 2005 VA diabetes mellitus 
examination gave a chronological history of the veteran's 
diabetes mellitus in terms of progression milestones from 
1987 to the present.  Significantly, the report stated that 
in May 1987, there was a treatment note indicating that the 
veteran was being treated with diet alone.  The second 
significant milestone specified in the report documents a 
treatment note dated in August 1990 that showed, not only the 
imposition of a 1500 calorie ADA diet, but the first 
treatment note that the examining physician was able to find 
that showed that the veteran was on medication for his 
diabetes mellitus, specifically glipizide (Glucotrol), 5 
milligrams per day.  The VA examiner then outlined the 
various increases in the veteran's medication used in the 
treatment of his diabetes mellitus.  A third milestone was 
found in a note dated in October 1999, wherein the veteran 
was put on NPH insulin 10 units in the morning and 25 units 
in the evening.  It was noted that the insulin dose of NPH 
was switched to 70/30 mixed insulin on April 12, 2001.  At 
the time of the examination, the dose was 60 units of 70/30 
insulin twice a day.  Following examination, the examiner's 
impressions were type 2 diabetes that is insulin-requiring; 
non-proliferative diabetic retinopathy; peripheral 
neuropathy; erectile dysfunction; hypertension; diabetic 
dyslipidemia; and metabolic syndrome.  

In terms of the history of the progression of the veteran's 
diabetes mellitus, the VA examiner explained that prior to 
August 1990, the veteran's diabetes was manageable by diet 
alone.  According to the VA examiner, it was in August 1990, 
that the veteran became a type 2 diabetic with moderate 
disease as he required an oral agent and restricted diet 
without limitation of activity.  The examiner explained 
further that at no time in the veteran's history, did the 
veteran's diabetes mellitus require a limitation or 
restriction of activity.  Moreover, the veteran was not found 
by the examiner to require a large dose of insulin in the 
treatment of his diabetes until April 2003.  Although the 
examiner described the veteran's diabetes as moderately 
severe by November 2004, as previously indicated, the 
examiner stated that there was still no regulation or 
restriction placed on the veteran's activities.  The VA 
examiner noted that the veteran has had no hospitalizations 
for ketoacidosis or hypoglycemia, nor has he had severe 
weight loss or strength loss.  Finally, the examiner 
indicated that the veteran would benefit from increased 
exercise and diet efforts as approved by his care provider.  

Based on the foregoing, the Board finds that the evidence 
shows that prior to August 23, 1990, the veteran's diabetes 
mellitus was manifested by the requirement of a restricted 
diabetic diet only.  The need for insulin or the regulation 
of activities was not shown.  Such factors afford the veteran 
an evaluation of 10 percent, but no more, under the rating 
criteria for diabetes mellitus (38 C.F.R. Part 4, Diagnostic 
Code 7913) in effect prior to June 6, 1996.  

Since August 23, 1990, however, the veteran's diabetes 
mellitus has been manifested by the requirement of insulin 
and a restricted diabetic diet.  The need for the regulation 
or restriction of activities has never been shown.  Such 
factors afford the veteran an evaluation of 20 percent under 
the rating criteria for diabetes mellitus (38 C.F.R. Part 4, 
Diagnostic Code 7913) in effect both prior to, and after June 
6, 1996.  

Such factors, however, would not afford the veteran a higher 
rating in this case when both the old and the new rating 
criteria, as set forth above, are considered.  Although the 
veteran has been more recently noted to require what has been 
deemed to have been large insulin dosages, his diabetes has 
not required that he take such large dosages and carefully 
regulate his activities.  Moreover, the medical evidence does 
not suggest that the veteran experiences episodes of 
ketoacidosis or hypoglycemia reactions nor has he experienced 
a loss of weight or muscle strength.  Additionally, the 
records do not reflect that the veteran's symptoms are 
severe.  

The Board has considered the evidence presented by the 
veteran, including his sworn testimony given during the March 
2003 travel Board hearing.  While he may feel that his 
diabetes mellitus warrants a higher evaluation, the findings 
of the trained medical professionals noted above are 
substantially more probative in determining if the criteria 
for a higher evaluation have been met.  

Therefore, the Board can only conclude that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to an initial disability evaluation in excess of 10 percent 
for diabetes mellitus prior to August 23, 1990, under the old 
rating criteria, or a disability evaluation in excess of 20 
percent for diabetes mellitus since August 23, 1990, under 
either the old or new rating criteria.  The Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, and the 
appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the appellant as required 
by the decision reached in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (2005) is warranted.  In the instant 
case, however, there has been no showing that the veteran's 
service-connected diabetes has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  In essence, the evidence does not show that there 
is an exceptional or unusual disability picture in this case, 
which renders impracticable the application of the regular 
schedular standards.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Diabetic Retinopathy

In a December 2001 rating decision, service connection was 
established for diabetic retinopathy as secondary to service-
connected diabetes mellitus, and evaluated as 0 percent 
disabling, effective from March 24, 1998.  This was the 
earliest date that showed evidence of diabetic retinopathy.  

The veteran's diabetic retinopathy has been appropriately 
evaluated under 38 C.F.R. § 4.84a, based upon corrected 
visual acuity.  

On VA examination of the veteran's eyes in May 2001, the 
corrected visual acuity was 20/20 in the right eye, and 20/25 
in the left eye.  Visual fields were full to confrontation.  
The presence of aphakia was not noted.  Upon VA eye 
examination in February 2005, the corrected visual acuity was 
20/25 in the right eye, and 20/20 in the left eye.  
Confrontational visual fields were full.  Aphakia was not 
noted.  Following examination, the diagnoses were diabetes 
mellitus with mild nonproliferative diabetic retinopathy; and 
"combined cataracts both eyes which are as least as likely 
as not due to diabetes mellitus."  

The level of visual acuity measured on the foregoing VA eye 
examinations is noncompensable.  38 C.F.R. § 4.84a.  For a 
compensable, 10 percent rating, the corrected visual acuity 
must be 20/50 in one eye and 20/40 or 20/50 in the other eye.  
38 C.F.R. § 4.84a, Codes 6078, 6079.

It is noted that cataracts have been found to be associated 
with the veteran's diabetes mellitus.  Even if the veteran's 
diagnosed cataracts were to be associated with the veteran's 
diabetic retinopathy for rating purposes, however, they would 
not provide the veteran with a compensable rating.  
Specifically, there are 2 diagnostic codes for cataracts:  
6027 for traumatic cataract and 6028 for senile and other 
cataracts.  Both codes provide that the disability will be 
rated on the impairment of vision.  38 C.F.R. § 4.84a.  As 
noted above, based upon impairment of vision, the veteran's 
service-connected eye disability is noncompensable.  

Here again, the Board has considered the evidence presented 
by the veteran, including his sworn testimony given during 
the March 2003 travel Board hearing.  While he may feel that 
his visual impairment warrants a higher evaluation, the 
findings of the trained medical professionals are 
substantially more probative in determining if the criteria 
for a higher evaluation have been met.  The repeated eye 
examinations establish by a preponderance of evidence that 
the veteran's visual impairment does not meet the criteria 
for a compensable evaluation.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for diabetes mellitus prior to August 23, 1990, is 
denied.

Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus from August 23, 1990, is 
denied.  

Entitlement to an initial compensable disability evaluation 
for diabetic retinopathy is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


